 In the Matter of E. I. DUPONT DE NEMOURS & COMPANYandDISTRICT50,UNITED MINE WORKERS OF AMERICACase No. 9-B-1672.-Decided April10, 1945Mr. Peter B. Collins,ofWilmington, Del., andMr. C. H. Doherty,of Belle, W. Va., for the Company.Mr. E. E. Holly field,of Charleston, W. Va., for District 50.Mr. M. E. Reiarsky,of Charleston, W. Va., for the ACE.Messrs. L. F. PoffenbargerandP. L. Peek,of Charleston, W. Va.,for the Masons.Mr. Wendell Ringholz,of Cleveland, Ohio, andMr. Joseph Joy,ofCharleston, W. Va., for the CIO.Miss Ruth E. Blie field,of counsel to the Board.,DECISION-ANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by District 50, United Mine Workers ofAmerica, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofE. I. duPont de Nemours & Company, Belle, West Virginia, hereincalled the Company, the National -Labor Relations Board providedfor an appropriate hearing upon due notice before Louis S. Penfield,Trial Examiner. Said hearing was held at Charleston, West Virginia,on January 31, 1945. The Company, District 50, Association of Chemi-cal Employees of Belle Works of E. I. duPont de Nemours & Company,herein called the ACE, Bricklayers, Masons and Plasterers Inter-national Union of America, Local No. 9, A. F. L., herein called theMasons, and United Gas, Coke and Chemical Workers of America,C. 1. 0., herein called the CIO, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Company and the ACE moved to dismiss the petition on theground that less than a year had elapsed since the prior certificationof the ACE by the Board. Ruling on these motions was reserved bythe Trial Examiner for the Board. For the reasons hereinafter dis-cussed these motions are denied.61 N. L. R. B., No. 62.473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company and the ACE objected to the intervention of theMasons and the CIO, on the same grounds as set forth in their motionsfor dismissal.District 50 objected to the intervention of the Masonson the ground that it did not show sufficient interest to justify itsparticipation in the proceedings.The Trial Examiner overruled theseobjections and his ruling is hereby upheld.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYE. I. duPont do Nemours & Company is a Delaware corporation, au-thorized to do business in the State of West Virginia. It maintainsa plant at Belle, West Virginia, which is the only plant involvedherein, where it is engaged in the manufacture and distribution ofnumerous chemical products.During the 12 months preceding thehearing, the Company purchased raw materials valued in excess of$5,000,000, approximately 50 percent of which was shipped to theCompany from points outside the State of West Virginia.Duringthe same period 95 percent of the total products manufactured at theplant was shipped to points outside the State of West Virginia.To-tal production exceeded $10,000,000 in value.The Company admits, and we find, that its operations affect com-merce within the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDDistrict 50, affiliated with the United Mine Workers of America;Association of Chemical Employees of Belle Works of E. I. duPontde Nemours & Company; Bricklayers, Masons and Plasterers Inter-national Union of America Local No. 9, affiliated with the American'Federation of Labor; and United Gas, Coke and Chemical Workersof America, affilated with the Congress of Industrial Organizations;are labor organizations admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONIn November 1944, District 50 requested recognition as the exclusivebargaining representative of the Company's employees.The Com-pany refused to grant District 50 such recognition, alleging that it wasbound under the Board's certification of the ACE and its contractwith the ACE. E., I. DUPONT DE NEMOURS & COMPANY475On September 4, 1941, the Company, District 50, the ACE, and anumber of AFL unions entered into a Stipulation for Certificationupon Consent Election, in a unit which was substantially the same asthe unit petitioned for herein.As a result of the election the ACEwas certified, on October 31, 1941, as the exclusive bargaining repre-sentative in the unit found appropriate.A collective bargainingagreement was signed by the Company and the ACE on February 27,1942, and a supplemental agreement was entered into on April 30,1943, extending the term of the contract for an indefinite period.'Apetition for a unit similar to the already established bargaining unitwas filed by the CIO with the Board in November 1943, and a consentelectionwas thereupon held in accordance with the conditions setforth in a Stipulation for Certification upon Consent Election en-tered into between the Company, the ACE, and the CIO on January26, 1944.Thereafter, on April 18, 1944, the ACE was again certifiedas the collective bargaining agent of the Company's employees in thestipulated' unit.No new contract has been signed between the Com-pany and the ACE since the latest certification, although in Novem-ber 1944, a proposed new contract was submitted by the ACE to theCompany.The Company and the ACE contend that no question concerningrepresentation has arisen because less than a year has elapsed sincethe ACE was last certified by the Board, and they moved to dismissthe petition on this ground.We have denied this motion as it is nowmore than 11 months since the ACE's certification, and that organiza-tion will have served as the certified representative of the Company'sproduction and maintenance employees for a full year by the time anycertification is issued in this proceeding.2There being no currentcontract between the Company and the ACE which could operate tobar a new investigation of representatives for any definite period oftime,3 it would serve no useful purpose to dismiss the petition at thisj uncture.4A statement of a Board agent, introduced into evidence at the hear-ing, indicates that District 50, the CIO, and the Masons each representsa substantial number of employees in the unit it alleges to beappropriate.5,i The supplementary agreement was for a 10-month term,to remain in effect indefinitelythereafter,terminable on 60-days notice.The agreement is still in effect since neitherparty has served notice to terminate.2SeeMatter of Martin Dyeing and Finishing Company,59 N. L.R B 411:Matter ofJ.M. PortelaitCompany,Inc,61 N L R.B. 64;Matter of The Lennox Furnace Company,60 N. L R B 1329;Matter of Defiance Screw Machine Products,58 N L R. B 510.3Neither the Company nor the ACE contends that their present contract operates as abar ; nor could they do so, since that contract was extended for an indefinite period nearly2 years ago-4 Cf.Matter of Kimberly-Clark Corporation,61 N. L R B 90The Field Examiner reported that District 50 submitted 1,200 authorization cards ; 1,120of which bore the names of persons listed on the Company's pay roll of December 3, 1944,which contained the names of 2,800 production and maintenance employees;and that 24 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe unit claimed by District 50 is substantially the same as thatestablished in the previous consent election, and consists of all produc-tion,maintenance, and construction employees, excluding all super-visory personnel.The Masons desiresa unitcomposed of all brick-layers employed by the Company. The Company, the CIO, and theACE are in substantial accord with the unit petitioned for by District50.There is some controversy, however, as to the inclusion or exclu-sion of chauffeurs, janitors, and detail foremen.The Company, theCIO, the ACE, and District 50 dispute the appropriateness of a sepa-rate unit of bricklayers, contending that these employees are a part ofthe previously established production and maintenance unit.Bricklayers:The Company employs approximately 20 bricklayers,all of whomare apart of the maintenance division of the mechanicaldepartment.They are under the supervision of a general brickmasonforeman, who in turn reports to the assistantmaintenancesuperin-tendent.The bricklayers report for work ata centrallocation, andare assigned to their work by the brickmason foreman.Asa generalrule the bricklayers work on the day shift only, although occasionallythey are required to work on other shifts, in which case theyare super-vised by the shift maintenance superintendent.The bricklayers arethe only tradesmen in the plant, and do regular bricklaying work atall times.There are no bricklayer helpers or apprentices employed bythe Company.TheCompany obtains its bricklayers through the BricklayersUnion, which apparently controls the supply of such craftsmen forall employers in the district eTheir rate of pay is the goingrate forcards were dated during 1942; 120 cards were dated during 1943;12 cards were datedJanuary 1 to March 31, 1944;1,039 cards were dated subsequent to April 1,1944, and 6cards were undated.The CIO submitted 1,525 authorization cards.The names of 1,260 persons appearingon the cards were contained in the aforesaid pay roll, and 15-cards were dated during1942; 45 cards were dated during 1943;246 cards were dated January 1 to March 31, 1944;1,189 cards were dated since April 1, 1944;and 30 cards were undated.The Masons submitted 23 membership cards.The names of 20 persons appearing onthe cards were listed on the Company',s pay roll of January 19, 1945, which contained thenames of 20 persons in the unit alleged by the Masons to be appropriate.All cards werethose of paid-up members in the Masons local.The ACE did not submit any showing to establish its interest in the matter but reliedon its prior certification as bargaining representative,and its contract with the Company.E All bricklayers hired by the Company through the Masons,United States EmploymentService or other source are interviewed by the bricklayers'foreman, a member of the Masons,before starting work. It was stated by the witness for the Masons that only those menwho have cards in the Masons local are eligible to work as bricklayers for the Company. E. I. DUPONT DE NEMOURS & COMPANY477bricklayers in the vicinity, established by the Masons. In 1942, theMasons addressed a letter to the Company and similar letters to alltheir employers in the vicinity requesting that the rate for brick-layers be increased to $1.75 per hour.The Company complied .withthis request, although it consulted the ACE before replying to theMasons' letter and the $1.75 rate has, since that time, been the estab-lished rate for the Company's bricklayers.There is nowagerate setfor bricklayers in the contract between the ACE and the Company.Although all other production and maintenance employees in the plantare paid on a semi-monthly basis, the bricklayers are paid weekly.This method of payment was customary prior to the certification of theACE and was never changed.The Company, the ACE, District 50 and the CIO contend that theMasons' participation in,a previous consent election precludes theestablishment of the separate unit for which the craft organizationcontends.The record shows that in the consent election conductedin 1941 the Masons joined with a number of American Federation ofLabor unions 7 who signed the agreement for certification upon consentelection.The unit set forth consisted of all hourly paid productionand maintenance workers.The American Federation of Laborunions appeared jointly on the ballot as the AFL and the bricklayersparticipated in the election.As previously noted, this election waswon by the ACE and it was certified as the bargaining agent.How-ever, it appears that at all times since this certification the brick-layers employed by the Company continued to be members of theMasons, and it does not appear that any of them ever joined the ACE."There is testimony that grievances of the bricklayers have al-ways been handled by the bricklayers' shop steward, who would referthe grievance to the bricklayers' foreman, a member of theMasons'union .9While most grievances were adjusted at this level of man-agement, thera have been a few instances where it was found necessaryto refer them to a higher supervisory level. In such instances thebricklayers' shop steward presented the grievance to the plant man-ager, although the plant manager called in a representative of the ACEin each case, and insisted on negotiating through the ACE committeemember.There is no representative of the bricklayers on the ACEexecutive committee.The bricklayers receive thesamebenefits as' InMatter of E I du Pont de Nemours d Company,24 N. L. R B 919, theBoard foundappropriate a unit of allhourly production,maintenance and construction employees bystipulationof the parties.This would includebricklayers.The partiesto the stipulationwere the Company,ACE, District50, and theWest Virginia State Federation of Labor.I It does appear, however,that during the electionheld in 1944 one of themembers ofthe Bricklayers, who was not employedas a bricklayerat the time,acted as observer forthe ACE.None of the otherbricklayersparticipatedin this election,in compliance withthe instructionsof the Masons.The Masons does not contend,however, thatthe foreman should be included in the unit.639678-45-vol. 61-32 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees under the contract held by the ACE, and both theCompany and the ACE' insist that the ACE has always stood readyto represent the bricklayers.Although great stress is placed by the other parties on the partic-ipation of the Masons in the consent election of 1941, we are of theopinion that this action alone is not of sufficient importance to precludethe bricklayers from being represented as a separate craft group ifthey so desire.It is apparent that at no time prior to or after the cer-tification of the ACE did the craftsmen in question acquiesce in orindicate any acceptance of the ACE as their bargaining agent. In-deed, at all times their separate identity was maintained.This seemsto have been tacitly understood by the ACE, since no provision wasmade for a bricklayers wage scale in the contract; and there was norepresentative of the bricklayers on the ACE executive committee.The Masons' union is a craft union, has always maintained its craftstandards, and controls the labor market for bricklayers in the area.The bricklayers maintained their membership in their craft unionboth before and after the advent of the ACE; their vital interests, wethink, lie in their trade rather than in the industry which they servein this case.We are of the opinion that the foregoing factors indicate clearlythat the bricklayers may properly comprise a separate craft unit 10or function effectively as part of the production and maintenanceunit.In this situation we shall direct that a separate election beheld, to ascertain the desires of the bricklayers as to the unit.Production and maintenance unit:There remains for considerationthe composition of the production and maintenance unit.With theexception of the chauffeurs, janitors, and detail foremen, the unit isgenerally agreed on by the Company and District 50, the CIO andthe ACE.Chauffeurs:The Company employs two chauffeurs who drive com-pany representatives into town, or other destinations, as required,and drive automobiles on errands under the direction of companyexecutives.The chauffeurs were included in the production andmaintenance unit as established in the 1941 and 1944 elections,although they are salaried employees in the service department andunder the supervision of the Chief Clerk.The Company, the ACE,and the CIO contend that these employees should be included in the,production and maintenance unit on the basis of the collective bar-gaining history at the plant, while District 50 requests their exclusionon the ground that there appears to be little functional relationshipbetween the chauffeurs and the production and maintenance group.10 SeeMatter of General Electric Company(Lynn RiverWorks andEverett Plant),58N. L R. B57 ; Matter of Cramp Shipbuilding Co ,53 N. L. R. B. 762 ;Matter ofAluminum.Company of America,42N. L. R. B. 772. E. I. DUPONT DE NEMOURS & COMPANY479While it appears that the functional relationship between the chauf-feurs andother production and maintenance workers is, somewhatobscure, we perceive no valid reason for excluding these employeesfrom the unit of which they have long been a part. To do so woulddeny them the opportunity for collective bargaining, since all otheremployees of the plant are presently a part of one of the three estab-lished bargaining units" in the plant.We shall include the chauf-feurs in the voting group of production and maintenance employees.Janitors:In October 1943 a consent election was held in a unitcomposed of all hourly paid janitors employed by the Company.The ACE won the election, but there was no formal certification bythe Board.Subsequent to the election an exchange of letters tookplace between the Company and the ACE in which it was agreed thatjanitors shouldbe covered by the existingagreement between theACE and the Company covering all production, and maintenanceemployees.No separate agreement has ever been executedcoveringthese employees.The Company stated at the hearing that sincethe janitors are allhourly paid employees, subject to the same wages, hours, and workingconditionsas allother hourly paid employees, the unit question wouldbe simplified if the janitors were included, but added that whetheror not they were included was immaterial to it. The ACEalso takesa more or less neutralposition, while District 50 and the CIO wouldexclude the janitors inasmuch as they were consideredin a separateproceeding and were not in the production and maintenance unitcovered by the Board's previous certifications. It appears, however,that there is no valid reason for excluding the janitors from the unitfound appropriate herein.As pointed out by the Company,janitorswork under the same conditions as the other production and mainte-nance employees, and such custodial employees are usuallyconsideredan integralpart of such a unit. In this case they havebeen assimi-lated into the plant-wide unit by collective bargaining.We shallinclude the janitors in the production and maintenance voting group.Detail foremen:The only other point of disagreement among theparties isas to the inclusion or exclusion of detail foremen.All par-ties are agreedthat all employees of the rank of subforeman andabove are supervisory employees within our usual definition andshould be excluded from the unit.There is some question, however,as to whether detailforemen possesssufficient supervisory power towarrant their exclusion from the bargaining unit.The term detailforemanis applied to certain employees in the var-ious production departments who are assigned to take over the fore-men's or subforemen's duties on occasion.There are two types of"The ACE also has contracts with the Company covering technical,clerical,andresidual units. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetail foremen, those who are regularly scheduled to substitute 1 or2 days a week for foremen, and those who are assigned to foremen'spositions only during emergencies, such as when a foreman is ill or onvacation.An employee in the latter group may take a foreman'splace for 1 day, or 1 week, and then may never again be called on toact as foreman, or may not be called on to act as foreman for a longperiod of time.The detail foremen are apparently senior employeesin their departments.During the time they act as relief or substi-tute foremen they perform the regular foremen's duties and have thesame authority as the regular foremen.At the end of the period forwhich the employee has been appointed a detail foreman he resumeshis regular status in his department, and evidently has no more super-visory authority than any other production worker.While the record.isnot too clear it appears that these employees receive a "detail rate"during the period they act as foremen.The company, the ACE, and District 50, contend that since detailforemen spend less that 50 percent of their time doing foremen's workthey should be included in the unit.The CIO, however, advances aformula to be used in determining whether or not a detail foremanshould be included. It proposes that all employees who have workedas detail foremen at any time during the 6 months preceding the elec-tion to be held herein should be excluded.Neither solution conformsto the history of collective bargaining.The parties have in the two previous consent elections agreed to ex-clude regular detail foremen and we perceive no valid reason for de-parting from this precedent.We shall exclude all such employeesfrom the voting group of production and maintenance, employeesand shall describe them, in the language of the prior certifications, asthose employees regularly scheduled on detail rate as relief for anyforeman, assistant foreman or subforeman."With respect to the bricklayers employed by the Company and theproduction and maintenance employees, we shall make no final de-termination of the unit or units at this time. In accordance with ourfindings that the bricklayers may function either as a separate unitor as part of a singleplant-wide unit, we shall direct that the questionconcerning representation which has arisen be resolved by separateelectionsby secret ballot among the employees in the voting groupsdescribed below who were employed during the pay-roll period im-mediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.12While the record is not too clear on what is meant by employees"regularly scheduledon detail rate"the plant manager testified that he understood the term to mean "thoseemployees who week after week are scheduled to take the foreman's place for a day or2 days." E. I. DUPONT DE NEMOURS & COMPANY481Group 1. All bricklayers employed by the Company at its Belle,West Virginia, plant, excluding all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, to determine whether they desire to be represented by theMasons, District 50, the ACE, or the CIO for the purposes of collectivebargaining, or by none.Group 2.All other production, maintenance and constructionemployees, storeroom and field shipping clerks, employed by the Com-pany at its Belle, West Virginia, plant, including the chauffeurs andjanitors, but excluding foremen, assistant foremen, subforemen, andthose regularly scheduled on detail rate as relief for any foremen,assistant foremen, or subforemen, the patrol force, safety and fireinspectors, gardeners, clubhouse and canteen employees, and all orany other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees or effectively recommend such action, to determine whetherthey desire to be represented by District 50, the ACE, or the CIO,for the purposes of collective bargaining or by none 13Upon the results of these elections will depend in part our determi-nation of the appropriate unit or units. If a majority of the em-ployees in the voting group 1 select the Masons as their representativethey will constitute a separate unit.If a majority of the employeesin both voting groups select either District 50, the ACE, or the CIOas their representative, the groups will together constitute a singleunit.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIREarED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with E. I. duPont deNemours & Company, Belle, West Virginia, separate elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Ninth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the following groups of employees of the Company, whowere employed during the pay-roll period immediately preceding the18Thelanguage of this unit finding is based onthe priorcertificationof this unit by theBoard. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDdate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause,and have not been rehired or reinstated prior to the date of the elec-tions :1.All employees described in Group 1, of Section IV, above, todetermine whether they desire to be represented by ' Bricklayers,Masons and Plasterers International Union of America, Local No. 9,A. F. L., by District 50, United Mine Workers of America, by Associa-tion of Chemical Employees of Belle Works of E. I. duPont deNemours & Company, or by United Gas, Coke and Chemical Work-ers of America, C. I. 0., for the purposes of collective bargaining,or by none of the said organizations.2.All employees described in Group 2, of Section IV, above, todetermine whether they desire to be represented by District 50, UnitedMine Workers of America, by Association of Chemical Employees ofBelleWorks of E. I. duPont de Nemours & Company, or by UnitedGas, Coke and Chemical Workers of America, C. I. 0., for the purposesof collective bargaining; or by none of the said organizations.